             Case 2:11-cv-00518-TLN-KJN Document 244 Filed 02/24/21 Page 1 of 1



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendant, L. Johnson
 6
 7                                 UNITED STATES DISTRICT COURT
 8                    EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
 9   ANTHONY PENTON,                   )                 Case No.: 2:11-cv-0518 TLN KJN P
                                       )
10                Plaintiff,           )                 [PROPOSED] ORDER GRANTING
                                       )                 DEFENDANT JOHNSON’S REQUEST TO
11         vs.                         )                 SEAL DOCUMENTS PURSUANT TO
                                       )                 LOCAL RULE 141
12   L. JOHNSON, JAMES WALKER,         )
     TIMOTHY V. VIRGA, BRYAN DONAHOO, )
13   NUNEZ, J.R. BRADFORD, K. POOL, R. )
     MORROW, R. GADDI, LE’VANCE        )
14   ANTHONY QUINN, LYNCH, G. SALAS, )
     BEZZANES, AND DOES 1 THROUGH 13, )
15                                     )
                  Defendants.          )
16
17             Plaintiff is a state prisoner, proceeding through counsel. Compelling reasons appearing,

18   IT IS HEREBY ORDERED that Defendant Johnson’s Request to Seal Documents Pursuant to

19   Local Rule 141 (ECF No. 232) is GRANTED. The Clerk is directed to keep the unredacted

20   versions of the following papers supporting Mr. Johnson’s Memorandum of Points and

21   Authorities in Opposition to Plaintiff’s Motion for Summary Judgment under seal until further

22   Court order: (1) Defendant Johnson’s Memorandum of Points and Authorities in Opposition to

23   Plaintiff’s Motion for Summary Judgment; (2) Defendant Johnson’s Response to Plaintiff’s

24   Undisputed Material Facts; and (3) Exhibit R to the Morey MSJ Declaration, already under

25   seal.

26   Dated: February 24, 2021
27
28
     /pent0518.sea8
